Citation Nr: 1219094	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-06 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a chronic headache disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder.

6.  Entitlement to service connection for chronic joint pain.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to service connection for a skin disorder.

9.  Entitlement to a rating higher than 20 percent for the service-connected low back disability.

10.  Entitlement to a rating higher than 10 percent for the service-connected right knee disability.

11.   Entitlement to a rating higher than 10 percent for the service-connected left knee disability.

12.  Entitlement to compensable evaluation for the service-connected sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in March 2007 and August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

 


FINDINGS OF FACT

1.  Although the Veteran specifically claims service connection for arthritis in the elbows, wrists and finger joints, medical evidence does not show arthritis in any of those joints.  

2.  Hypertension was not present during service or to a compensable degree within the first year after discharge from service, and the disease is not etiologically related to service.  

3.  The Veteran is service-connected for sinusitis with headaches; he does not otherwise have a chronic headache disorder that is etiologically related to service.

4.  The Veteran is service-connected for residuals of fracture of the right great toe and for bilateral tinea pedis with onychomycosis; he does not have any other bilateral foot disorder that is etiologically related to service.

5.  The Veteran does not have an acquired psychiatric disorder that is etiologically related to service, psychosis was not manifested during service or to a compensable degree during the first year after discharge from service, and an acquired psychiatric disorder was not caused or permanently worsened by a service-connected disability.

6.  The Veteran is service-connected for a low back disability, bilateral knee disabilities,  and right side strain; he does not have any other disability manifested by chronic joint pain that is etiologically related to service.

7.  Sleep disorder is not etiologically related to service.

8.  The Veteran is service-connected for bilateral tinea pedis with onychomycosis; he does not have any other skin disorder that is etiologically related to service.

9.  The service-connected low back disability is manifested by flexion to 50 degrees or better, without ankylosis.

10.  The service-connected right and left knee disabilities are manifested by full extension and flexion of 130 degrees or better, with pain on motion but no instability.

11.  The service-connected sinusitis is manifested by subjective headaches and sinus pain but not by purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Hypertension was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A chronic headache disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A bilateral foot disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  An acquired psychiatric disorder was not incurred in or aggravated by active service, incurrence or aggravation of a psychosis during such service may not be presumed, and a psychiatric disorder is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

6.  A disability manifested by chronic joint pain was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

7.  Sleep disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

8.  A skin disorder was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

9.  The criteria for a rating higher than 20 percent for low back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5237, 5239, 5243 (2011).

10.  The criteria for a rating higher than 10 percent for right knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

11.  The criteria for a rating higher than 10 percent for left knee disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

12.  The criteria for compensable rating for sinusitis with headaches are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97 including Diagnostic Code 6510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Its notice requirements were met in a July 2006 letter.  

Regarding the duty to assist, the record reflects that service treatment records (STRs), Social Security Administration (SSA) records, and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA medical examinations regarding the service-connected disabilities on appeal, and where appropriate he has been afforded VA examinations regarding disorders for which he claims service connection.  Specifically, the Veteran had VA examinations for joint and spine disorders including arthritis, neurological disorders including headaches, foot disorder and psychiatric disorders; he did not have VA examinations for hypertension, sleep or skin disorders but as explained below he has not presented an indication these are associated with service or a service connected disability.  Accordingly an examination is not required at this point regarding these.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  The Veteran has been advised of his entitlement to a hearing before the RO's Decision Review Officer and/or before the Board but has not requested such a hearing.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims on appeal.


Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as hypertension, arthritis and psychosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310, which provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service- connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity due to the natural progress of the disease from the current level.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficulty swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

Presumptive service connection is warranted for certain infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

With three exceptions, the diseases listed in 38 C.F.R. § 3.317(c)(2) must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service as specified in paragraph (c)(3)(ii) of this section.  Malaria must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from a qualifying period of service or at a time when standard or accepted treatises indicate that the incubation period commenced during a qualifying period of service.  There is no time limit for visceral leishmaniasis or tuberculosis to have become manifest to a degree of 10 percent or more. 

Further, if a Veteran who has or had an infectious disease identified in column A of 38 C.F.R. § 3.317(d)(2) also has a condition identified in column B of that section as potentially related to that infectious disease, VA must determine, based on the evidence in each case, whether the column B condition was caused by the infectious disease for purposes of paying disability compensation.  This does not preclude a finding that other manifestations of disability or secondary conditions were caused by an infectious disease.  If a Veteran presumed service connected for one of the diseases listed in paragraph (c)(2) of this section is diagnosed with one of the diseases listed in column "B" in the table within the time period specified for the disease in the same table, if a time period is specified or, otherwise, at any time, VA will request a medical opinion as to whether it is at least as likely as not that the condition was caused by the veteran having had the associated disease in column "A" in that same table. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service connection for arthritis

In his claim, the Veteran contended that arthritis and 22 other claimed disorders were due to anthrax shots he received in service.

The Board notes at the outset that during the course of the appeal service connection specifically for degenerative changes in the cervical spine was denied by an unappealed rating decision in July 2008.  The Veteran has degenerative changes in the knees and the lumbar spine, but these are already service-connected disabilities.  The discussion below will consider whether the Veteran has arthritis in any joints other than the cervical spine, lumbosacral spine or bilateral knees for which service connection is warranted.

Service treatment records (STRs) show no evidence of arthritis having been identified in service.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran endorsed "don't know" for history of arthritis, rheumatism or bursitis; the corresponding Report of Medical Examination is silent in regard to arthritis of any joint.

The Veteran had a VA compensation and pension (C&P) examination in April 2001 immediately prior to discharge from service in which there is no indication of current arthritis of any joint.  The examiner's diagnoses included left shoulder tendonitis, lower back strain and bilateral knee patellofemoral pain syndrome; no arthritis was noted. 

The Veteran had a VA general medical examination in March 2004 in which the examiner noted degenerative joint disease (DJD) of the knee and lumbosacral spine; no other arthritis or DJD was noted.  The Board finds this VA examination constitutes evidence that the Veteran did not have arthritis (other than the knees and lumbosacral spine, for which he is already service-connected) to a compensable degree within the first year after discharge from service.  38 C.F.R. § 3.309(a).

The Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted the Veteran to be a very poor historian.  The Veteran asserted that arthritis and joints ache were made on the basis of problems with the wrists, elbows and fingers, which he stated had caused constant pain since discharge from service although  he did not know how he had injured those joints except for the right ring finger, which was fractured in service.  X-rays of the fingers, elbows and wrists were all normal (i.e., no X-ray evidence of arthritis).  The examiner's diagnosis was negative examination of the elbows, wrists and finger joints.  The examiner also noted that per medical treatise data, the common adverse effects of anthrax vaccine are dermatologic (localized adverse reaction to administration of the drug), gastrointestinal (transient nausea less than 0.5 percent), neurologic (headache, less than 0.5 percent) and fever and malaise (less than 0.5 percent).  Therefore, the examiner stated an opinion that arthritis (if any) was not caused by or the result of anthrax shot. 

The Board has carefully reviewed the medical evidence associated with the claims file and can find no medical evidence of arthritis in the joints specifically claimed by the Veteran (wrists, elbows and fingers), and in fact finds no evidence of arthritis in any joint other than the cervical spine, lumbosacral spine and bilateral knees.  As explained above, service connection for arthritis in those joints cannot be considered because arthritis of the cervical spine was specifically denied in an unappealed rating decision during the course of this appeal and arthritis of the lumbosacral spine and the bilateral knees is already service-connected.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There being no medical evidence of arthritis in any joint for which service connection can be considered, the Board finds the Veteran's claim for service connection for arthritis must be denied.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical records associated with the claims file the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   Accordingly, the Veteran is competent to report pain and other observable symptoms in the wrists, fingers, elbows and other joints.  Layno v. Brown, 6 Vet. App.465, 469  (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The question of whether the Veteran actually has arthritis in any joint is a medical question; it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the absence of arthritis in the wrists, elbows and fingers in VA X-rays in September 2006 constitutes evidence that the claimed disorder is not present.  Because the claimed disorder is not present, the question of causation (anthrax vaccination versus trauma during service versus other cause) is not reached.

Based on the evidence and analysis above the Board finds the criteria for service connection for arthritis are not met.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for hypertension

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

In his claim, the Veteran contended that hypertension and 22 other claimed disorders were due to anthrax shots he received in service.

STRs show no evidence of hypertension having been identified in service.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran denied history of high or low blood pressure, and the corresponding Report of Medical Examination shows current blood pressure of 132/86 and notes the heart and vascular system as "normal."

The Veteran had a VA C&P examination in April 2001 immediately prior to discharge from service.  His blood pressure was measured as 132/86, which is not hypertensive under VA criteria.

The Veteran presented to the VA primary care clinic (PCC) in February 2002 for treatment of his onychomycosis (toenail fungus), but in the course of the clinical examination he was noted as being hypertensive (blood pressures of 130/90, 140/95 and 145/98).  The clinical impression was essential hypertension de novo.  The clinician noted the Veteran was marginally overweight and had a family history of hypertension.

The Board notes at this point that the Veteran's blood pressure readings in February 2002 show hypertension by VA criteria (diastolic blood pressure is predominantly 90mm or greater).  Further, these readings were within one year after the Veteran's discharge from service in July 2001.  However, there is no indication that the Veteran's hypertension met the VA criteria for compensable evaluation within the first year after discharge from service (diastolic blood pressure predominantly 100 or more; or, systolic blood pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control; see 38 C.F.R. § 4.104, Diagnostic Code 7101).  Accordingly, service connection cannot be assigned on a presumptive basis under 38 C.F.R. § 3.309(a).

The Veteran had a VA general medical examination in March 2004 in which his blood pressure was measured as 136/90, 132/90 and 136/90, which again was hypertensive per VA criteria.  The examination report is silent in regard to any antihypertensive medication being taken by the Veteran.

As noted above, the Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted that according to medical treatise data, the common adverse effects of anthrax vaccine are dermatologic (localized adverse reaction to administration of the drug), gastrointestinal (transient nausea less than 0.5 percent), neurologic (headache, less than 0.5 percent) and fever and malaise (less than 0.5 percent).  The examiner did not list hypertension as a recognized common adverse effect of anthrax shot.

Based on the evidence above, the Board finds the Veteran is shown to be hypertensive; accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence whatsoever that the Veteran's hypertensive vascular disease is due to anthrax shots or any other incident of service.  The Veteran was not hypertensive at the time of his discharge from service, as demonstrated by STRs, and has only his personal opinion to relate his post-service hypertension to anthrax shots received in service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).

As noted above, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation; Jones, 7 Vet. App. 134, 137.  As the medical evidence of record shows no hypertension in service, and as there is no medical evidence associating the post-service hypertension to service, the Board finds the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for a chronic headache disorder

In his claim, the Veteran contended that a chronic headache disorder and 22 other claimed disorders were due to anthrax shots he received in service.

The Board notes at the outset that the Veteran is service-connected for sinusitis with headaches; the evaluation for that disability is considered below.  The following discussion will consider whether the Veteran has a separate chronic headache disorder for which service connection is warranted.

STRs show the Veteran was treated in November 1990 for headache with fever and body aches; the clinical impression was viral syndrome, which apparently resolved with treatment.  He was treated in February 1998 for headaches with congestion, clinically attributed to sinusitis.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran denied history of frequent or severe headaches or neuritis; the corresponding Report of Medical Examination shows neurologic evaluation as "normal."

The Veteran had a VA C&P examination in April 2001 immediately prior to discharge from service that notes diagnosis of recurring sinusitis with headaches; there is no indication of any other headache disorder, and neurological examination was grossly normal.

The Veteran had a VA general medical examination in March 2004 that is silent in regard to any complaint of headache disorder.  The neurological evaluation was grossly normal.

The Veteran had a VA neurological examination in September 2006 in which the examiner specifically noted the Veteran's theory of having developed a chronic headache disorder due to anthrax shots in service.  The examiner noted that STRs were silent regarding headaches especially after the Veteran received anthrax shots.  The examiner asked the Veteran why he was now asserting chronic headaches, since he has denied recurrent headaches on his retirement physical, and the Veteran responded he did not know why he had made that statement since he now remembered having had headaches since serving in the Persian Gulf region.  The Veteran described his subjective headache symptoms.  Neurological examination was grossly unremarkable.  The examiner diagnosed history of chronic, recurring vascular migraine-type headaches as described by the Veteran but not documented in STRs or post-service treatment records.

As noted above, the Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted that per medical treatise data, the common adverse effects of anthrax vaccine included neurologic (headache), but less than 0.5 percent.  

The Veteran's claims file includes numerous VA PCC treatment notes in which neurological findings were routinely noted.  There is no indication in any of those treatment notes of neurological abnormalities consistent with a headache disorder.  To the degree that PCC notes address headaches at all, such headaches are without exception associated with the service-connected sinusitis (characterized as "sinusitis with headaches" and appropriately compensated on that basis); there is no indication that the Veteran actually has a separately compensable headache disorder apart from the service-connected sinusitis.  

The Veteran's wife submitted a statement in November 2008 asserting that the Veteran's headaches caused a serious impairment of his health.  Although a layperson can provide an eyewitness account of a veteran's visible symptoms, the Veteran's wife is not competent to provide an opinion regarding the etiology of the Veteran's headaches.  Indeed, the letter from the Veteran's wife does not attempt to attribute the Veteran's headaches to service, or to establish anything other than the presence of current headaches.  Evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

The Veteran asserted to the VA examiner in September 2006 that he had headaches that began in service and had been chronic since his discharge from service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer, 7 Vet. App. 379, 384;  Falzone, 8 Vet. App. 398, 403.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's account of chronic headaches that began during service to be not credible.  As noted by the VA examiner, the Veteran specifically denied recurrent headaches at the time of his separation from service, so his subsequent endorsement of such headaches is internally inconsistent.  Further, as noted by the VA examiner in September 2006, the Veteran is a very poor historian, which renders the Veteran to be not credible in reporting symptoms during service that he specifically denied at the time of separation.

In sum, the Board has found the Veteran does not have a disability manifested by headaches that is due to service, to include anthrax shots.  Accordingly, service connection must be denied.

Because the evidence preponderates against the clam the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Service connection for bilateral foot disorders

In his claim, the Veteran contended that a bilateral foot disorder and 22 other claimed disorders were due to anthrax shots he received in service.

The Board notes at the outset that the Veteran is service-connected for residuals of fracture of the right great toe and for bilateral tinea pedis with onychomycosis.  The following discussion will consider whether the Veteran has any other chronic foot disorder for which service connection is warranted.

STRs show treatment for fractured right great toe and for tinea pedis and fungus of the bilateral great toenails, for which the Veteran has been granted service connection; there is no indication of any other injury or abnormality of the feet.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran denied history of foot trouble; the corresponding Report of Medical Examination noted no current disorder of the feet other than disorders of the toenail (onychomycosis) and peeling between the toes (tinea pedis).  

The Veteran had a VA general medical examination in March 2004 that is silent in regard to any current disorder of the feet.  The Veteran was noted to have normal gait and to be able to walk on his toes and his heels without difficulty; there is no documentation of any abnormality of the feet in the examination report.

The Veteran had a VA C&P examination in April 2001 immediately prior to discharge from service in which the Veteran was noted to have normal posture and gait.  The only diagnosed abnormalities of the feet were tinea pedis and onychomycosis.

The Veteran had a VA examination of the feet in December 2004 in which he complained of pain and swelling in the right big toe.  Clinical examination showed no deformity of the feet, and the Veteran was able to perform normal movements (standing, squatting, supinating and pronating, and rising on toes and heels).  No abnormality of the Achilles tendons was noted in the examination report.  The examiner's only diagnosis was residuals of right great toe fracture.

VA X-ray of the feet in September 2006 showed an impression of enthesopathic changes at the insertion of the Achilles tendon; the soft tissues were unremarkable.

The Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted the Veteran to be a very poor historian.  The Veteran asserted continuous foot problems since his discharge from service, but could not recall any treatment or the circumstances of any injury.  The examiner noted the right great toe was already service-connected; there was no indication of any other foot trauma.  The Veteran complained of pain in the dorsum of the left foot and the right foot and being unable to walk more than a few yards or stand more than a few minutes.  The Veteran was observed to use a cane (due to knee and low back disorders) and to use corrective shoes and braces.  The examiner noted that during examination the Veteran did not follow orders consistently and exaggerated his symptoms; specifically, measured ROM and manual muscle strength was inconsistent with his observed ability to walk unaided without difficulty.  Visually, the Veteran had no impairment walking and no deformity.  He showed no visible signs of pain and his gait was normal.  The examiner noted that recent X-rays had shown bilateral Achilles calcific tendonitis, which was the disorder diagnosed by the examiner.  

The Veteran presented to the VA podiatry clinic in November 2009 complaining of painful heels bilaterally.  The clinical impression was heel spur on the right foot, heel spur syndrome of the left foot, calcaneal bursitis of the bilateral feet and onychomycosis of the left hallux nail.

The Veteran had a VA examination of the feet in December 2009, performed by a physician who reviewed the claims file and noted recent treatment for bilateral heel spurs and bilateral calcaneal bursitis as well as the service-connected onychomycosis.  Clinical examination of the left foot showed no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing or any disorder other than nail fungus.  Examination of the right foot showed evidence of painful motion, swelling, tenderness and abnormal weight bearing.  The examiner diagnosed right great toe fracture and right calcaneal spur. 

The Veteran received VA rehabilitative treatment (physical therapy) in December 2009 through February 2010 for bilateral heel pain, bilateral calcaneal spur syndrome and bilateral retrocalcaneal bursitis.  He was discharged from physical therapy because he did not appear to be benefiting from the service provided.

On review of the evidence above, the Board notes the Veteran has been diagnosed with various disorders of the bilateral feet including Achilles calcific tendonitis, bilateral heel pain, bilateral calcaneal spur syndrome and bilateral retrocalcaneal bursitis.  However, STRs do not show, and the Veteran does not assert, that any of these disorders were incurred in service, nor has the Veteran asserted any in-service trauma to the feet that could arguably be associated with those disorders.   

The Veteran asserted to the VA examiner in September 2006 that he had foot problems that began in service and have been chronic since service.  Given that the same examiner noted the Veteran to be a very poor historian who exaggerated his symptoms during examination, and given that the Veteran specifically denied history of foot problems at the time of his discharge from service, the Board assigns little credibility to the Veteran's account of chronicity of symptoms.

As noted above, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service; Mingo, 2 Vet. App. 51, 53.  In this case, there is no medical or credible lay evidence of foot trauma in service or a chronic disorder of the feet commencing in service (other than the foot disorders that are already service-connected), and there is no medical opinion associating the various other bilateral foot disorders to service.  The Board accordingly finds the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service connection for an acquired psychiatric disorder

In his claim, the Veteran contended that depression and mood disorder and 21 other claimed disorders were due to anthrax shots he received in service.

The Board notes at the outset that during the course of the appeal service connection for posttraumatic stress disorder (PTSD) was denied in an unappealed rating decision in March 2009 and service connection for panic attacks was denied in an unappealed rating decision in June 2009.

Service treatment records (STRs) show no evidence of psychiatric problems.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran denied history of depression or excessive worry and also denied nervous trouble of any sort, although he endorsed loss of memory or amnesia.  The corresponding Report of Medical Examination shows psychiatric evaluation as "normal."

The Veteran had a VA C&P examination in April 2001 immediately prior to discharge from service that is silent in regard to any psychiatric complaints.  Psychiatric examination showed normal behavior, comprehension and coherence.

The Veteran had a VA general medical examination in March 2004 that is silent in regard to any history of psychiatric disorder or current psychiatric complaints.  On examination the Veteran was observed to be alert, well-oriented, coherent and cooperative, in no psychiatric distress.

The Veteran presented to the VA PCC in June 2004 complaining of aggressiveness with insomnia and nervousness for the past year.  The PCC's impression was mixed mood disorder; there is nothing in the PCC note showing an association between the diagnosed mood disorder and service.
  
The Veteran had a VA psychiatric consult in August 2004 due to an episode in which he lost his temper while speaking to his VA primary care physician.  The Veteran stated he had lost confidence in his attending physician and wanted to see a psychiatrist because he was feeling nervous and anxious; he reported that he had retired from the Army one year before and was feeling frustrated at adapting to civilian life and at not receiving the services to which he felt himself to be entitled.  The clinician's impression was adjustment disorder with anxiety.  There is nothing in the treatment note showing an association between the diagnosed adjustment disorder and service.  The same diagnosis was repeated in August 2005.

The Veteran presented to the VA primary outpatient clinic - psychiatric (POPC-Psych) in August 2005 and November 2005 for follow-up.  He complained of problems with child support and frustration that he was unable to solve his own problems; he also reported irritability.  The psychiatrist diagnosed anxiety disorder not otherwise specified (NOS) and dysomnia NOS; there is nothing in the treatment note showing an association between these diagnoses and service.
 
A subsequent POPC-Psych treatment note in February 2006 states the Veteran reported feeling impotent and inadequate due to his many physical conditions.  The current diagnosis was anxiety disorder NOS and rule out depression NOS; once again there is nothing to indicate an associated between these psychiatric diagnoses and service.

The Veteran had a VA psychiatric examination in September 2006, performed by a psychiatrist who reviewed the claims file.  The Veteran asserted he had a psychiatric disorder due to receiving an anthrax shot in service.  The Veteran volunteered no information and he exhibited an exaggerated and hostile attitude; the examiner stated the Veteran appeared to be under the influence of some kind of medication.  Due to the Veteran's hostile and uncooperative behavior the examination was terminated and no opinion was rendered.  The examiner stated that regardless of the Veteran's lack of cooperation there was no evidence that an anthrax vaccination had been responsible for any condition.

A VA POPC-Psych note in November 2007 states the Veteran presented complaining of increasing irritability and verbal aggressiveness as well as military-related nightmares and increasing depression.  The psychiatrist diagnosed major depression, single episode, severe.  The psychiatrist indicated no association between this diagnosis and service.

In March 2008 a VA psychologist stated the Veteran's depressive symptoms were likely related to past painful experiences, medical conditions, unemployment and financial problems, and reduction in ability to engage in normal social and recreational activities due to psychiatric symptoms.

The Veteran presented to the VA PCC in May 2008 complaining of symptoms including irrational behavior such as answering the telephone when nobody had called.  The attending physician stated the Veteran's antipsychotic medication would be increased.

In August 2008, the Veteran's attending psychiatrist continued the diagnosis of severe single-episode major depression, again without relating the diagnosis to service.

The Veteran had a VA PTSD examination in February 2009, performed by a psychiatrist who reviewed the claims file.  The examiner noted current treatment for diagnosed major depression, single episode, severe, with psychotic features.  The Veteran stated that since leaving his job with the correctional service in 2004, he had experienced irritability, poor impulse control and poor anger management, easy startle, mood swings and insomnia.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner continued the clinical diagnosis of major depression, single episode, although without psychotic features.  The examiner also noted the Veteran's history of anxiety and depression did not begin until after he retired from his post-service job.

The Veteran was granted SSA disability benefits by an administrative decision issued in June 2009.  The SSA decision cited psychiatric diagnoses including anxiety disorder, affective disorder, major depressive disorder (MDD) and major depression with psychosis.  Nothing in the SSA decision related these various psychiatric diagnoses to service.

The Veteran had a VA psychiatric examination in December 2009, performed by a psychiatrist who reviewed the claims file.  The Veteran reported that symptoms of depression, anxiety, insomnia, irritability and social isolation had begun during service.  The examiner performed a mental status examination (MSE) and noted observations in detail.  The examiner diagnosed depressive disorder NOS and stated an opinion that the disorder was not caused by or a result of the service-connected low back disorder.  The examiner noted that there was no indication in the record of psychiatric disorder before service, during service or the first  year after discharge from service; the Veteran did not seek psychiatric care until 2004, three years after his retirement from service.    

A VA POPC-Psych treatment note in December 2009 shows current diagnosis of MDD, severe and recurrent, as well as anxiety NOS; there is no indication of a relationship between this diagnosis and service.  In March 2010 the attending psychiatrist amended the diagnosis slightly to MDD and anxiety disorder NOS (rule out panic disorder).
  
The Veteran's most recent VA psychiatric examination was performed in February 2011, by the same VA psychiatrist who had performed the December 2009 examination cited above.  The psychiatrist's observations on examination, diagnosis and opinion were essentially identical to the earlier examination. 

On review of the evidence above, the Board notes the Veteran  has been diagnosed with various acquired psychiatric disorders including mixed mood disorder, adjustment disorder with anxiety, anxiety disorder NOS, dysomnia NOS, single-episode major depression (with and without psychosis), affective disorder and MDD.  However, as noted above, evidence of a present condition is generally not relevant to a claim for service connection, absent some competent linkage to military service; Mingo, 2 Vet. App. 51, 53.  

In this case STRs demonstrate that the Veteran did not have psychiatric symptoms during service, and there is no evidence of psychosis to any degree within the first year after discharge from service to warrant presumptive service connection  under 38 C.F.R. § 3.309(a).

To the degree that a current acquired psychiatric disorder may arguably be due to an anthrax shot during service, as originally presented by the Veteran, such a theory of causation was rejected by the VA examiner in September 2006; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  To the degree that a current acquired psychiatric disorder may arguably be due to some traumatic episode during service, service connection for PTSD has been denied because there is no competent diagnosis of PTSD in the record.  The Veteran has had numerous psychiatric examinations and outpatient treatments, but no mental health provider has stated an opinion that any of the Veteran's variously diagnosed psychiatric disorders either arose during service or are otherwise etiologically related to service.

The Veteran's wife submitted a letter in November 2008 asserting the Veteran has had symptoms including panic, anxiety, depression and hyperstartle, which she attributed to his service in the Persian Gulf War.  As noted above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. 465, 469.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen, 10 Vet. App. 183, 187.  In this case, there is no psychiatric opinion of record showing the Veteran to have an acquired psychiatric disorder that is likely related to service; the Board accordingly finds the statement by the Veteran's wife to be probative of symptoms but inadequate to establish entitlement to service connection.    

Because VA POPC-Psych treatment records attributed the Veteran's depressive symptoms at least in part to his decline in general physical health, the RO has considered whether the Veteran's acquired psychiatric disorder, however diagnosed, is etiologically related to his service-connected lumbar spine disability.  However, the VA examinations in December 2009 and February 2011 specifically found no association between the Veteran's service-connected disability and a current acquired psychiatric disorder.  This opinion is not controverted by any other medical opinion of record, and the Board concludes that service connection on a secondary basis is not warranted.  
    
In sum, the Board has found the Veteran does not have an acquired psychiatric disorder that is etiologically related to service or to a service-connected disability.  Accordingly, service connection must be denied.

Because the evidence preponderates against the clam the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Service connection for chronic joint pain 

In his claim, the Veteran contended that chronic joint pain ("joints ache") and 22 other claimed disorders were due to anthrax shots he received in service.

The Board notes at the outset that the Veteran is service-connected for a low back disability, bilateral knee disabilities and right side strain.  Further, service connection for left shoulder disorder was denied in an unappealed rating decision in July 2001, service connection for carpal tunnel syndrome was denied in an unappealed rating decision in November 2009 and service connection for synovitis was denied by an unappealed rating decision in July 2010.  The discussion below will consider whether the Veteran has any other disability manifested by chronic joint pain for which service connection should be granted.

STRs show treatment for right index finger sprain in March 1993, as well as for the low back and bilateral knee injuries for which he was subsequently granted service connection and the left shoulder problems for which service connection was subsequently specifically denied.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran endorsed history of bone, joint or other deformity without further explanation; the corresponding Report of Medical Examination noted no current joint abnormalities other than the low back, right knee and left shoulder.

The Veteran had a VA C&P examination in April 2001, immediately prior to discharge from service, in which his only joint complaints related to the lower back, bilateral knees and left shoulder.  The examiner's diagnoses included left shoulder tendonitis, lower back strain and bilateral knee patellofemoral pain syndrome; no other joint disorders were noted. 

The Veteran presented to the VA PCC in August 2002 complaining of musculoskeletal aches after moderate exercising.  The clinical impression was "myalgias."

The Veteran had a VA general medical examination in March 2004 that is silent in regard to any complaint of generalized joint pain.  He had a concurrent VA joints examination in March 2004 in which the only joints of which the Veteran complained were his bilateral knees; the examination report is silent in regard to any abnormality of joints other than the knees.

The Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted the Veteran to be a very poor historian.  The Veteran asserted that the claim for joints ache was made on the basis of problems with the wrists, elbows and fingers, which he stated had caused constant pain since discharge from service although  he did not know how he had injured those joints (except for the right ring finger, which was fractured in service).  X-rays of the fingers, elbows and wrists were all normal.  The examiner noted the Veteran to be exaggerating his symptoms during examination; specifically, ROM testing was incompatible with the Veteran's ability to fully flex his joints without pain while dressing and undressing.  In general, the examiner was unable to evaluate the elbows, wrists and fingers because the Veteran was exaggerating his responses and following orders inconsistently.  The examiner's diagnosis was negative examination of the elbows, wrists and finger joints.  The examiner also noted that according to medical treatise data, the common adverse effects of anthrax vaccine are dermatologic (localized adverse reaction to administration of the drug), gastrointestinal (transient nausea less than 0.5 percent), neurologic (headache, less than 0.5 percent) and fever and malaise (less than 0.5 percent).  Therefore, the examiner stated an opinion that joint pain was not caused by or the result of anthrax shot. 

The Board notes at the outset that the Veteran asserts service connection for a disability characterized by generalized joint pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  In this case there is no diagnosed underlying disorder of the claimed joints manifested by pain (arthritis, bursitis, tendonitis, fibromyalgia, etc.) for which service connection can be considered.  That said, "joint pain" is one of the signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(b).  However, this pre-supposes a credible report of the symptoms.  As indicated above, and particularly by the VA examiner, a credible report of symptoms is not shown beyond the joints for which service connected disability has already been considered.  

As to any contention of relevant joint pain since service.  There is no documentation of joint pain in service other than those that are already service-connected, and as discussed above the Board has found the Veteran to be not credible in reporting his medical history because he is documented to be a poor historian and also to have exaggerated his symptoms on examination, showing desire for secondary gain.  The Board accordingly finds the Veteran's unsupported lay account of joint pains since service to be not credible.

In sum, the Board has found the Veteran does not have a disorder manifested by chronic joint pains that is etiologically related to service.  Accordingly, service connection must be denied.

Because the evidence preponderates against the clam the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 
 
Service connection for a sleep disorder 

In his claim, the Veteran contended that a sleep disorder and 22 other claimed disorders were due to anthrax shots he received in service.

STRs show no evidence of sleep complaints during service.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran denied frequent trouble sleeping; the corresponding Report of Medical Examination is silent in regard to any current sleep disorder.
 
The Veteran had a VA C&P examination in April 2001, immediately prior to discharge from service, in which there is no mention of any current sleep disorder.

The Veteran had a VA general medical examination in March 2004 that is silent in regard to any complaint of current sleep disorder.

As noted above, the Veteran presented to the VA POPC-Psych in November 2005 and was diagnosed by the psychiatrist with dysomnia NOS in Axis I along with anxiety disorder NOS; other comorbid disorders that were purely physical in nature (osteoarthritis, chronic rhinitis and knee arthralgias) were included in Axis III.   In February 2006 the Veteran reported to POPC-Psych that he woke up often at night due to anxiety.

As noted above, the Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted that according to medical treatise data, the common adverse effects of anthrax vaccine are dermatologic (localized adverse reaction to administration of the drug), gastrointestinal (transient nausea less than 0.5 percent), neurologic (headache, less than 0.5 percent) and fever and malaise (less than 0.5 percent).  The examiner did not list sleep disorder as a recognized common adverse effect of anthrax shot.

The Veteran presented to the VA PCC in May 2008 complaining of symptoms including insomnia, although the examiner provided no opinion regarding insomnia in the treatment report.

The Veteran had a VA PTSD examination in February 2009, performed by a psychiatrist who reviewed the claims file.  The Veteran complained of psychiatric symptoms including insomnia, but stated he was doing fine with medication.

Finally, the Veteran had a March 2011 Gulf War Registry examination in which the Veteran asserted having sleep apnea.  Although there was no clinical finding of any respiratory abnormality the examiner's assessment was "sleep apnea."  The Board notes that "sleep disturbance" is one of the signs or symptoms cited in 38 C.F.R. § 3.317(b); however, obstructive sleep apnea is a diagnosed respiratory disorder, not an undiagnosed illness or a medically unexplained chronic multisymptom illness.  To the degree that the Gulf War Registry examiner shows the Veteran to currently have sleep apnea (as of March 2011), this is the first indication in the file of such disorder, and the Veteran specifically denied having sleep problems in his separation examination.  Accordingly, service connection specifically for sleep apnea is not warranted.

In regard to other sleep disorder symptoms of record, these are shown to be insomnia associated with the nonservice-connected psychiatric disorder(s) (a symptom of a diagnosed disability) and not subject to service connection.
       
In sum, the Board has found the Veteran does not have a sleep disorder that is etiologically related to service.  Accordingly, service connection must be denied.

Because the evidence preponderates against the clam the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Service connection for a skin disorder

In his claim, the Veteran contended that a skin disorder and 22 other claimed disorders were due to anthrax shots he received in service.

The Veteran is service-connected for bilateral tinea pedis with onychomycosis.  Further, service connection for eczema was denied in an unappealed rating decision in July 2010.  The discussion below will consider whether he has any other chronic skin disorder for which service connection should be granted.

STRs show no evidence of a skin disorder other than the onychomycosis for which the Veteran has already been granted service connection.  In a self-reported Report of Medical History in February 2001, concurrent with his discharge examination, the Veteran denied history of skin disease; the corresponding Report of Medical Examination notes evaluation of the skin as "normal."

The Veteran had a VA C&P examination in April 2001, immediately prior to discharge from service, in which the skin had normal texture and turgor other than a burn scar on the left buttock.  The only diagnosed skin disorders were bilateral tinea pedis and onychomycosis.

The Veteran presented to the VA PCC in April and May 2003 complaining of pruritic lesions in various parts of his scalp and head; he stated he had similar lesions in the past but he did not specify the circumstances.  The clinical impression was herpetiform dermatitis.  Thereafter, he complained in May 2003 of a boil-like lesion in the right thigh that appeared to be consistent with folliculitis, but a PCC note in August 2003 stated the folliculitis was no longer present.

The Veteran had a VA general medical examination in March 2004 that is silent in regard to any current skin disorder.  On examination there were no abnormal findings relating to the skin.

The Veteran had a VA skin examination in December 2004 that is silent in regard to any current skin disorder other than onychomycosis and tinea pedis.

As noted above, the Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted that according to medical treatise data, the common adverse effects of anthrax vaccine include dermatologic, in the form of localized adverse reaction to administration of the drug.  

The Veteran presented to the VA PCC in May 2008 complaining of symptoms including dry skin and inguinal area rash.  Examination of the skin showed no lesion or dryness.  The physician stated the dry skin would be treated by lotion; the inguinal rash was attributed to tinea cruris (also known as "jock itch").
 
In November 2008 the Veteran submitted photographs in support of his claim.  These photographs depict apparent rash between the toes and apparent fungus of the toenails, and also depict apparent scars or other small skin abnormalities on the elbows and knees.

The Veteran had VA skin examinations in October 2008 and December 2009 specifically to determine the current severity of the service-connected tinea pedis with onychomycosis.  The examination reports state tinea pedis was not currently present and are silent in regard to any currently active skin disorder other than the service-connected bilateral onychomycosis.

On review of the evidence above, the Board finds there is no clinical evidence of any current chronic skin disorder other than the already service-connected onychomycosis and tinea pedis (in fact, tinea pedis was no longer present).  There were isolated single episodes of folliculitis, dermatitis and tinea cruris that appear to have resolved with treatment; none of those skin disorders was noted in service and none of those is shown to be chronic since discharge from service.  The Board also notes the Veteran specifically denied having history of skin disease in his separation examination.

The Board notes that the VA examiner in 2006 stated anthrax vaccine complication could include dermatologic in the form of localized adverse reaction to administration of the drug.  There is no evidence in this case of such a localized dermatologic reaction, and the Board concludes the Veteran does not have a skin disorder consistent with anthrax vaccination.
    
Finally, the Board notes the file contains a March 2011 Gulf War Registry examination in which the Veteran asserted a plethora of symptoms including "rashes off/on."  "Skin" is one of the signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317(b).  However, there is no indication that this Veteran has either an underlying undiagnosed illness or a medically unexplained chronic multisymptom illness of which his claimed skin disorder could be symptomatic, so service connection cannot be considered on that basis.  Also, there is no indication the Veteran actually has a chronic skin disorder, diagnosed or undiagnosed, to warrant consideration under 38 C.F.R. § 3.317(a).  The Board further notes that the Gulf War Registry examiner found the skin to be normal on examination (no observed lesion or dryness) and did not include any current skin disorder in the post-examination assessment.

In sum, the Board has found the Veteran does not have any claimed skin disorder that is etiologically related to service.  Accordingly, service connection must be denied.

Because the evidence preponderates against the clam the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


Evaluation of Service-Connected Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Also, in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating and complains of pain on motion, the Veteran is entitled to at least the minimum compensable rating for the joint.  38 C.F.R.  § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011). 

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Evidence and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities on appeal.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Schedular evaluation of low back disability

Intervertebral disc syndrome (IVDS) is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under current criteria, IVDS will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

The provisions of the General Rating Formula for Diseases and Injuries of the Spine are as follows:

With or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease,   

forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.........................................................20 percent 

forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine...............................................................40 percent 

unfavorable ankylosis of the entire thoracolumbar spine.50 percent 

unfavorable ankylosis of the entire spine ..................100 percent 

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating IVDS Based on Incapacitating Episodes provides as follows:

with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months...............................10 percent

with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months...............................20 percent 

with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months....................................40 percent

with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months........................................60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

The Board notes at the outset that the Veteran claimed separate service connection for sciatica of the lower extremities as secondary to the service-connected low back disability, but that claim was denied in an unappealed rating decision in July 2010.  

VA X-ray of the spine in June 2006 showed impression of paravertebral muscle spasm, degenerative changes and degenerative disc disease (DDD) at L5-S1 level.

The Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted the Veteran to be a very poor historian.  The Veteran was observed to use a cane due to his back and knee problems; the Veteran asserted he could stand only for a few minutes and could walk only a few yards.  The Veteran was currently working fulltime as a corrections officer but stated he had missed significant work due to back and leg pain and having to attend medical appointments.  The Veteran denied bladder or bowel incontinence but endorsed urinary urgency and frequency.  The Veteran denied fatigue, decreased motion, stiffness, weakness or spasms but complained of daily, constant, severe low back pain radiating to the hips.  The Veteran also reported constant flare-ups lasting 24 hours, which is to say the pain was constant.  Pain was precipitated by prolonged standing or driving.  The Veteran was currently working fulltime as a corrections officer but reported he had lost 8 weeks of work during the past 12 months due to low back pain and leg pain and medical appointments.

Objective examination showed no abnormalities of the thoracic paraspinals.  Posture, gait and spinal curvatures were normal.  Muscle tone was normal, without atrophy.  There was some sensory loss in the bilateral lower extremities, but not following any specific dermatomal pattern (i.e., not radicular).  Reflexes were normal bilaterally.  The examiner noted that the Veteran's thoracolumbar ROM was tested but not reported because the Veteran was exaggerating his responses and did not flex or do rotations even though he was observed while dressing and undressing to be able to flex and extend from 0 to 90 degrees and to rotate to 30 degrees without evident pain.  Also, the Veteran's assertion of inability to walk was inconsistent with his muscular lower extremities and his observed ability to walk unaided.  The examiner diagnosed lower back strain and mild DJD with paravertebral muscle spasms and discogenic disease at L5-S1 by X-ray.  Occupationally, the spine disability caused significant occupational impairment due to increased absenteeism.  In regard to activities of daily living (ADLs) the spine disability prevented exercises and sports; caused severe limitation of chores, shopping, recreations, traveling, dressing, toileting and grooming; and, no limitation of feeding or bathing. 

The Veteran presented to the VA PCC in November 2006 complaining of back pain and knee pain.  Examination showed ROM to be intact, but there was muscle spasm in the paravertebral area and tenderness in the lumbar area; neurologic examination showed no gross motor or sensory deficits.  

The Veteran was referred to the VA Primary Outpatient Clinic - Rehabilitative Medical Services (POPS-RMS) clinic in April 2007 for back and knee pain.  The Veteran reported localized low back pain of 8-9/10 severity without irradiation, without changes in bladder or bowel, worse when sleeping or driving and not relieved by medication.  ROM was observed to be flexion to 50 degrees due to pain and extension to 5 degrees due to pain, and inspection showed lost lumbar lordosis with visible lumbar paravertebral muscle spasms.  

The Veteran presented to the VA PCC in October 2007 for evaluation of low back pain episodes.  Musculoskeletal ROM was intact and muscle tone adequate, with no deformities, and neurological evaluation showed no gross motor or sensory deficit.  X-ray showed mild spondylosis but was otherwise negative.

The Veteran was granted SSA disability benefits by an administrative decision issued in June 2009.  The SSA decision cited severe impairment of employability due to back condition, arthritis, high blood pressure and severe depressive disorder.  Review of the SSA decision shows that disability benefits were based primarily on psychiatric, rather than physical, impairment.  The SSA Disability Determination and Transmittal document cites "affective disorders" as the primary diagnosis for disability and "disorders of the back" as the secondary diagnosis.

The Veteran had VA electromyography (EMG) study in July 2009 to rule out lumbosacral radiculopathy versus peripheral neuropathy.  EMG study was abnormal but the pattern was not suggestive of S1 radiculopathy, and the interpreter's impression was mild predominantly demyelinating sensorimotor peripheral neuropathy.

The Veteran's most recent VA examination of the spine was performed in March 2010.  The Veteran complained of local low back pain of 7/10 intensity that limited his flexion.  The Veteran described three different medications he was taking for pain symptoms.  The Veteran denied any history of bowel or bladder difficulties and denied paresthesias or foot numbness.  He denied fatigue, decreased motion, stiffness or weakness but endorsed daily lumbar pain and spasms, moderate in intensity and lasting hours.  He denied radiation but endorsed weekly flare-ups lasting 1-2 days during which he was unable to ambulate long distances.  Normally, the Veteran was able to walk a quarter mile with the assistance of a cane.  Clinical examination showed the Veteran's posture to be normal but the spine had deformity in the form of lumbar flattening but no scoliosis, gibbus, kyphosis or list.  There was no ankylosis.  The Veteran had an antalgic gait.  The muscles of the spine did not show spasm or weakness but showed pain with motion, tenderness and guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Motor examination was 5/5 and sensory examination was 2/2.  ROM was flexion to 50 degrees and combined range of motion of 160 degrees with objective evidence of pain.  Repetitive motion caused pain but no additional limitation of function.  The examiner diagnosed degenerative changes with discogenic disease at L4-5 of the lumbar spine.  The examiner noted the Veteran was not currently employed, having retired as eligible by age or duration of employment, but noted limitation of ADLs as follows: prevents exercise and sports; severe limitation of chores, shopping, recreation, traveling, bathing, dressing, toileting and grooming; and, moderate limitation of feeding.    

The Veteran had a Persian Gulf War Registry examination in May 2011 in which he was noted to ambulate using a cane but to have adequate gait (not antalgic or limping).  ROM of the spine was not assessed, but the lumbar area was noted to be tender.  The clinical assessment was chronic low back pain.
 
The Veteran received VA physical therapy in June-July 2011 for acute episode of paravertebral muscle spasm, apparently with satisfactory relief of symptoms.

On review of the evidence above, the Board notes at the outset that the Veteran has been consistently able on examination to flex to 50 degrees or better, and there is no indication of ankylosis to any degree.  Because rating at the higher 40 percent level requires forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, the Veteran's disability is clearly shown to more closely approximate the criteria for the currently-assigned 20 percent rating.  Further, while the March 2010 examination documented guarding severe enough to be responsible for abnormal gait or abnormal spinal contour, such symptoms are squarely within the criteria for the currently-assigned 20 percent rating under the General Rating Formula.

The Veteran has DDD, so alternative rating under the Formula for Rating IVDS Based on Incapacitating Episodes is potentially applicable.  However, there are no qualifying incapacitating episodes of record, so rating for IVDS rather than the General Rating Formula would not present a benefit to the Veteran.

Because the Veteran has DJD of the spine, he is entitled to at least the minimum rating based on ROM.  Lichtenfels, 1 Vet. App. 484; Burton, 25 Vet. App. 1.  The Veteran's currently-assigned 20 percent rating satisfies this requirement. 

The Board has considered whether additional compensation is warranted for pain, fatigability, weakness and/or incoordination, particularly during flare-ups.  However, the Veteran has not asserted, and the evidence of record does not otherwise show, that during flare-ups his lumbosacral spine disability more closely approximates the criteria for higher schedular evaluation.  Further, although VA examinations show that repetitive movement causes pain, those examinations show that repetitive motion does not cause any additional limitation of function.  Additionally, the General Rating Formula is specifically applicable with or without pain, and the Veteran is shown to have achieved the ROM cited above despite the presence of pain.

The Board has found no distinct period during which the criteria for higher rating were met.  Accordingly, "staged rating" is not warranted.  Hart, 21 Vet. App. 505.

The Board has carefully considered the lay evidence offered by the evidence regarding the severity of his lumbosacral spine symptoms.  As noted above, the Veteran was shown on VA examination in September 2006 to be a poor historian and to have exaggerated his symptoms on examination, which raises an inference of susceptibility to personal gain.  However, even assigning the Veteran full credibility, nothing in his lay evidence shows symptoms and resulting impairment more closely approximating the criteria for rating higher than 20 percent.

In sum, the Board has found that the schedular criteria for rating higher than 20 percent for the service-connected lumbosacral spine disability are not met.  Accordingly, the claim must be denied.

Schedular evaluation of right and left knee disabilities

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

The Veteran presented to the VA PCC in June 2005 complaining of increased right knee pain; he stated he had been unable to walk properly for the past few months.  Musculoskeletal examination showed ROM to be intact; muscle tone was adequate and there were no deformities.  However, the right knee showed crepitance and effusion.  The attending physician ordered X-rays. 

VA magnetic resonance imaging (MRI) of the knees in June 2006 showed no definite meniscal or ligamentous tear.

The Veteran had a VA examination of the joints and spine in September 2006, performed by a physician who reviewed the claims file.  The examiner noted the Veteran to be a very poor historian.  The Veteran was observed to use a cane due to his back and knee problems; the Veteran asserted he could stand only for a few minutes and could walk only a few yards.  The Veteran was currently working fulltime as a corrections officer but stated he had missed significant work due to back and leg pain and having to attend medical appointments.  The Veteran complained of knee pain but denied deformity, instability or giving way.  The examiner noted that the Veteran's ROM testing was incompatible with  his observed ability while dressing and undressing to flex and extend from 0 degrees to 140 degrees without evidence of pain.   The examiner stated the knees could not be evaluated because of the Veteran had exaggerated responses and had followed orders inconsistently.  The examiner's diagnosis was patellofemoral joint syndrome of both knees and mild DJD of the knee by X-ray.

The Veteran presented to the VA PCC in November 2006 complaining of back pain and knee pain episodes, although knee pain was not present at the time of the examination.  The Veteran cited left knee injury in service, but musculoskeletal ROM was normal and there was no evidence of left knee inflammation.  

A VA orthopedic surgery consult in December 2006 noted X-ray evidence of advanced bilateral DJD of the knees.  The left knee specifically showed no effusion and full ROM, but showed tenderness on the medial joint line.  The Veteran was not willing to consider knee surgery, so the treatment plan was knee injections.

The Veteran was referred to the VA POPS-RMS clinic in April 2007 for back and knee pain.  The Veteran reported constant bilateral knee pain of variable intensity (4-9/10) with associated locking sensation and only partially relieved by medication.  Inspection showed no swelling, effusion of erythema of either knee.  There was moderate tenderness to palpation although the Veteran presented significant guarding.  ROM was not recorded due to the Veteran's guarding and inability to relax.  Thereafter, the Veteran had a series of three left knee injections in April-May 2007 with some apparent relief of pain although he continued to wear a left knee brace.

The Veteran's most recent VA joints examination was performed in March 2010.  The Veteran complained of knee pain of 8/10 severity and worse with standing or walking.  The Veteran described three different medications taken for pain, with fair relief.  The Veteran endorsed instability, pain, decreased speed, clicking sounds, 1-2 episodes of locking per year and repeated effusions.  The Veteran denied deformity, giving way, stiffness, weakness, dislocation or incoordination.  He also denied flare-ups.  The Veteran stated he could stand 15-30 minutes and walk a quarter mile with the help of a cane.  The Veteran was observed to walk with an antalgic gait, but there was no other evidence of abnormal weight bearing.  Clinical examination showed bilateral grinding but no crepitation.  There was patellar abnormality in the form of patellar tenderness, and meniscus abnormality in the form of positive McMurray's test.  Examination of the left knee showed grinding but no crepitation.  The right knee showed guarding but no instability; the report is silent in regard to the presence of guarding or instability of the left knee.  ROM of both knees was 0-130 degrees with objective evidence of pain on motion; repetitive motion caused pain but no additional limitation of function.  There was no ankylosis. Anterior-posterior drawer test and valgus-varus stress tests were both negative.  The examiner diagnosed bilateral patellofemoral pain syndrome.  In terms of ADLs the examiner stated the bilateral knee disability prevented sports, driving and exercise; caused moderate limitation of chores, shopping, recreation, traveling, dressing, toileting and grooming; and, caused no impairment of feeding.    
  
The Veteran presented to the VA PCC in May 2011 for evaluation of left knee tenderness scaling to 8/10.  The left knee was noted to be tender, but musculoskeletal examination showed ROM to be intact and muscle strength adequate.  The treatment plan was to inject the knee and observe response.

Finally, the Veteran had a Persian Gulf War Registry examination in May 2011 in which he was noted to ambulate using a cane but to have adequate gait (not antalgic or limping).  ROM of the knees was not assessed, and the clinical assessment was bilateral knee arthralgia.

On review of the evidence above, the Veteran's extension was consistently to 0 degrees and his flexion was consistently greater than 130 degrees, so ROM was not compensable under DC 5260 (flexion) or DC 5261 (extension).  Although the Veteran complained subjectively of the knee "giving out" there was no clinically-documented instability, so compensation was not warranted under DC 5257 (subluxation or instability).  [Clinical documentation, which is available in this case, is the most probative evidence on this question since it is a medical professional's contemporaneous account of findings.]  The Veteran's ROM was accompanied by pain, which is compensated by the currently-assigned 10 percent rating; see VAOPGCPREC 09-98 cited above.  Additional rating higher than 10 percent under DeLuca is not warranted because the Veteran was able to achieve the ROM cited above on repetitive motion despite the presence of pain.

The Board has determined that there was no definable period in which schedular rating higher than 10 percent was warranted, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505. 

The Board has carefully considered the lay evidence offered by the evidence regarding the severity of his bilateral knee symptoms.  As noted above, the Veteran was shown on VA examination in September 2006 to be a poor historian and to have exaggerated his symptoms on examination, which raises an inference of susceptibility to personal gain.  However, even assigning the Veteran full credibility, nothing in his lay evidence shows symptoms and resulting impairment more closely approximating the schedular criteria for rating higher than 10 percent for either knee.

In sum, the Board has found that the schedular criteria for rating higher than 10 percent for the service-connected right and left knee disabilities are not met.  Accordingly, the claims must be denied.

Schedular evaluation of sinusitis with headaches 

Sinusitis of all kinds is rated under the criteria of the General Rating Formula for Sinusitis, 38 C.F.R. § 4.97, DCs 6510 through 6514.  The rating criteria are as follows.

A noncompensable rating is assigned for sinusitis detected by X-ray only.

A rating of 10 percent is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four-to-six weeks) antibiotic treatment; or, three-to-six episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

A rating of 30 percent is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four-to-six weeks) antibiotic treatment; or, more than six episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.

A rating of 50 percent is assigned following radical surgery with chronic osteomyelitis; or, near-constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 
 
A Note appended to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.

VA PCC notes in June 2005, May 2006 and July 2006 show the nasal septum to be normal and the mucosa pink, without discharge.  

The file includes a VA Primary Outpatient Care Clinic - Ear/Nose/Throat (POPC-ENT) note in September 2006 showing complaint of a globus sensation for the past 6 months with phlegm and odynophagia.  The Veteran stated symptoms were worse in the morning.

The Veteran had a VA examination of the sinuses in September 2006 in which he complained subjectively of sore throat, frequent loss of voice, headaches, nasal congestion and blurred vision; he endorsed taking over-the-counter medications for relief.  The Veteran did not mention any interference with breathing through the nose, purulent discharge, dyspnea at rest or on exertion, nasal regurgitation or speech impairment.  Clinical examination showed normal mucosa and no polyps; there was no clinical evidence of bacterial rhinitis and no partial or complete obstruction of the nostrils.  The sinuses showed no tenderness, purulent discharge or crusting, and X-ray of the paranasal sinuses showed no evidence of disease.  The examiner's diagnosis was normal nasal examination.   

The Veteran presented to the VA PCC in November 2006 and was noted to have nasal congestion as well as tenderness to palpation in the sinus area.  The clinical impression was headache, postnasal drip and cough as related with chronic rhinitis.

The Veteran presented again to the VA PCC in February 2007 and October 2007.  General examination on those occasions showed the nasal septum to be normal and the mucosa pink, without discharge.

In April 2007 the Veteran was treated at the VA emergency room for complaint of headaches for the past 5-6 months associated with nasal congestion.  Examination showed watery nasal discharge with congestion.

VA PCC notes in May 2008 and March 2009 show the nasal septum to be normal and the mucosa pink, without discharge.  However, in March 2009 the Veteran was treated at the VA emergency room for a one-week  history of chest cough, headache and nasal congestion with general malaise; clinical examination showed the left nostril to have erythematous watery discharge and the clinical impression was sinusitis and upper respiratory infection.

The Veteran's complaint of shortness of breath persisted in April 2009, and a pulmonary function test (PFT) was recommended.  In June 2009 the Veteran presented to the VA PCC with swollen inferior turbinate and postnasal drip; the clinical impression was rhinosinusitis.

The Veteran presented to the VA PCC in February 2010 complaining of persistent nasal congestion for several days.  Clinical examination of the sinuses was unremarkable, but the clinician noted impression of chronic rhinitis and stated the Veteran would be referred to the ENT clinic.  Subsequent ENT diagnosis in June 2010 was "nasal allergies."
 
The Veteran's most recent VA sinus examination was performed in April 2010.  The Veteran complained of recurrent nasal stuffiness, headaches and itchy, watery eyes; he also reported watery discharge but denied purulent discharge.  The Veteran denied any incapacitating episodes due to sinusitis.   Clinical examination showed pale, congealed watery turbinates with watery discharge.  There was mild left nasal obstruction of about 60 percent and mild septal deviation to the left.  There was no tenderness, purulent discharge or crusting of the sinuses.  The examiner noted normal X-ray study of the sinuses in April 2010 and diagnosed current allergic rhinitis.

The Veteran presented to the VA PCC in February 2011 complaining of nasal congestion, dry cough and general malaise for several days.  Clinical examination showed normal nasal septum and pink mucosa without discharge.  The clinical impression was viral upper respiratory tract infection (URTI).

The Veteran had a Persian Gulf War Registry examination in May 2011 in which the head/ears/eyes/nose/throat (HEENT) was unremarkable.  The clinical assessment was chronic sinusitis.

On review of the evidence above, the Board notes at the outset that the Veteran has not asserted, and the evidence of record does not show, that he has had any incapacitating episodes of sinusitis requiring prolonged antibiotic treatment.  The Board accordingly turns to the alternative basis on which compensation may be granted under the General Rating Formula for Sinusitis (three-to-six episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting).

In this case, although the Veteran has complained of headaches and sinus pain, there is no medical or lay evidence of any purulent discharge or crusting from sinusitis for the necessary intervals.  Accordingly, the schedular criteria for compensable evaluation are not met.  

The Board has also determined that there was no definable period in which compensable rating was warranted, so "staged ratings" are not applicable.  Hart, 21 Vet. App. 505. 

The Board has carefully considered the lay evidence offered by the evidence regarding the severity of his sinusitis.  As noted above, the Veteran was shown on VA examination in September 2006 to be a poor historian and to have exaggerated his symptoms on examination, which raises an inference of susceptibility to personal gain.  However, even assigning the Veteran full credibility, nothing in his lay evidence shows symptoms and resulting impairment more closely approximating the schedular criteria for compensable rating.

In sum, the Board has found that the schedular criteria for compensable rating for the service-connected sinusitis are not met.  Accordingly, the claim must be denied.

Extraschedular evaluation and TDIU

The Board has also considered whether referral for extraschedular consideration is warranted in regard to the claims for increased rating for low back, bilateral knee and sinusitis disabilities.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the rating schedule reasonably describes both the Veteran's disability level and his symptomatology for the disabilities decided above, so referral for extra-schedular consideration is not appropriate.  Thun, id.  

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the RO recently denied TDIU in an unappealed rating decision issued in March 2011 that considered the SSA file and other pertinent evidence of employability.  The Board accordingly finds that a claim for TDIU is not for consideration.


ORDER

Service connection for arthritis is denied.

Service connection for hypertension is denied.

Service connection for a chronic headache disorder is denied.

Service connection for bilateral foot disorder is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for chronic joint pain is denied.

Service connection for a sleep disorder is denied.

Service connection for a skin disorder is denied.

A rating higher than 20 percent for the service-connected low back disability is denied.

A rating higher than 10 percent for the service-connected right knee disability is denied.

A rating higher than 10 percent for the service-connected left knee disability is denied.

A compensable evaluation for the service-connected sinusitis with headaches is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


